 


114 HR 2836 IH: Fair Access for Moms Act
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2836 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Ms. Meng (for herself, Mr. Conyers, Ms. McCollum, Mr. McGovern, Ms. Frankel of Florida, Mr. Swalwell of California, Ms. Lee, Ms. Roybal-Allard, Mr. O’Rourke, Mr. Crowley, Mr. Cartwright, Mrs. Napolitano, Ms. Norton, Ms. Kuster, Mr. Hastings, Mrs. Kirkpatrick, Ms. Clark of Massachusetts, and Mrs. Torres) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to expand the number of employers required to provide a reasonable time and place for employees to express milk at the workplace. 
 
 
1.Short titleThis Act may be cited as the Fair Access for Moms Act.  2.Employers required to provide reasonable time and place for expressing milk Section 7(r)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(r)(3)) is amended by striking 50and inserting 15. 
 
